                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION

TRAVIS A. TAYLOR and                                                             PLAINTIFFS
BERTHA TAYLOR

v.                                                 CIVIL ACTION NO. 2:20-cv-200-TBM-MTP

TRAVIS AND TRAVIS, PLLC and
JAMES KERNEY TRAVIS, JR.                                                       DEFENDANTS

               ORDER DENYING DEFENDANTS’ MOTION TO DISMISS

       This matter came before the Court on Defendants’ Motion to Dismiss [8] on July 14, 2021.

At the hearing conducted in this matter on July 14, 2021, the Court, having considered the

pleadings, the record, the oral arguments of counsel, and the relevant legal authority, announced

its findings and conclusions. The Court concluded that the Defendants’ Motion to Dismiss for

failure to state a claim should be denied at this time.

       IT IS THEREFORE, ORDERED AND ADJUDGED that, for the reasons stated on the

record at the hearing held on July 14, 2021, the Defendants’ Motion to Dismiss [8] is DENIED

without prejudice.

       THIS, the 14th day of July, 2021.


                                               __________________________________
                                               TAYLOR B. McNEEL
                                               UNITED STATES DISTRICT JUDGE
